           Case:20-01947-jwb   Doc #:380 Filed: 11/04/2020    Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In re:
                                           Chapter 11
BARFLY VENTURES, LLC, et            al,1   Case No. 20-01947-jwb
                                           Hon. James W. Boyd

Debtors.
______________________________________/

                    NOTICE OF WITHDRAWLAL OF ATTORNEY

     Please remove attorney Howard S. Sher in connection with

creditor     Liberty    Maynard,     L.L.C.,    whose    e-mail      address   is

howard@jacobweingarten.com,         from    receiving        electronic     filing

notices in the above captioned case.




1
 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management,
LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129), 50 Amp Fuse, LLC
(d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand
Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC
(7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC
(8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC
(7132),    HopCat-Indianapolis,     LLC     (d/b/a     HopCat-Broad
Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City,
LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC
(0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC
(8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC
(1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a
The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
        Case:20-01947-jwb   Doc #:380 Filed: 11/04/2020   Page 2 of 2




Dated: November 4, 2020                 Respectfully Submitted

                                          /s/ Howard S. Sher
                                          Howard S. Sher (P38337)
                                          Jacob & Weingarten, P.C.
                                          Attorneys for
                                          SFD Company LLC fdba Food
                                          Distributors, L.L.C.
                                          25800 Northwestern Hwy.,
                                          Ste. 500
                                          Southfield, MI 48075
                                          (248-649-1900
                                          howard@jacobweingarten.com




                                  - 2 -
